Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 6, and 8-9, are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 6 all of the prior art of record fails to teach or suggest the limitation of claim 1, a hierarchical data acquisition system applied to a marine information network, comprising: a water surface base station, a data acquisition layer, and a data transmission layer, wherein the data acquisition layer is configured to acquire data information of a seafloor and comprises a 5plurality of sensor nodes anchored on the seafloor, wherein the plurality of sensor nodes are arranged in clusters, each of the clusters comprises one cluster head node and a plurality of ordinary nodes, and the plurality of ordinary nodes are configured to acquire the data information of the seafloor and transmit the data information to the cluster head node to aggregate the data information [[;]], and the plurality of sensor nodes are arranged in clusters by: 10in cases that the plurality of sensor nodes are divided into 1 to n clusters, calculating, for each of the 1 to n clusters, a sum of squared errors (SSE) of sensor nodes to a cluster center, wherein the number of sensor nodes comprised in each of the clusters is random, and the sum of squared errors (SSE) is calculated by using the following equation: 
    PNG
    media_image1.png
    67
    194
    media_image1.png
    Greyscale
 15where Ci represents a set of all sensor nodes in a cluster, x represents a value of a coordinate of a sensor node, J' represents a value of a coordinate of a cluster center, k represents the number of the clusters and ranges from 1 to n; in a case that a difference of SSEs of two adjacent clusters reaches maximum, determining the number of the clusters as the required number k of clusters, wherein k is calculated by using the 20following equation: 
    PNG
    media_image2.png
    21
    290
    media_image2.png
    Greyscale
 4OP0021-US-0413 where AS represents the difference of SSEs of two adjacent clusters, and the number k of the clusters is determined; randomly selecting k sensor nodes as initial cluster centers based on the calculated k, calculating SSEs of remaining sensor nodes to the k cluster centers, allocating, for each of the initial 5cluster centers, sensor nodes from the remaining sensor nodes based on a closest distance rule, and continuously updating the cluster centers and the SSEs until a convergence condition is met, where the cluster centers are updated by using the following equation:  
    PNG
    media_image3.png
    62
    118
    media_image3.png
    Greyscale
 and the convergence condition is expressed as:  
    PNG
    media_image4.png
    24
    608
    media_image4.png
    Greyscale
 where ICI represents the number of sensor nodes in a cluster, e represents a minimum threshold, SSE, represents an SSE generated in a current iteration, and SSE2 represents an SSE generated in a previous iteration, and coordinates of final cluster centers and sensor nodes included in each of the clusters are determined by continuously performing iteration and updating; and 15after iteration, determining, for each of the clusters, a sensor node closest to the cluster center of the cluster as an initial cluster head node of the cluster, and determining the other sensor nodes as ordinary nodes of the cluster; the data transmission layer is arranged above the data acquisition layer and is configured to transmit the data information of the seafloor acquired by the data acquisition layer to the water surface 20base station, and the data transmission layer comprises an autonomous underwater vehicle, wherein the autonomous underwater vehicle is configured to start from the water surface base station to traverse the cluster head node of each of the clusters to acquire the aggregated data information and then drive back to the water surface base station to transmit the acquired data information of the seafloor to the water surface base station; and 25after each of data acquisition periods, a sensor node in each of the clusters is determined as a cluster head node in a next data acquisition period[[;]] wherein a probability of each of sensor nodes in 5OP0021-US-0413 a cluster except a cluster head node of the cluster to be determined as a cluster head node of the cluster in the next data acquisition period is calculated by using the following equation: 
    PNG
    media_image5.png
    60
    309
    media_image5.png
    Greyscale
 and the cluster head node of the cluster in the next data acquisition period is determined based on 5a calculation result, in the above equation, T(s) represents a probability of a sensor node s to be determined as the cluster head node of the cluster in the next data acquisition period, G represents a set of all ordinary nodes in the cluster in a current round, wi and w2 represent weight constant coefficients, ds represents a reciprocal of a value of a distance between the sensor node s and a center of a cluster corresponding to 10the sensor node s, E; represents a ratio of remaining energy to initial energy of the sensor node s, and X represents an arbitrary constant. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Robinson US 2006/ 0176863 A1 discloses a number of data collection devices are free to move relative to each other through their environment, collecting data from their environment. They form an ad hoc wireless network in which data collected by a device (either by its own sensors, or relayed from another device) is transmitted to a destination either directly or by means of one or more other devices. The destination collects data collected by the mobile terminals for subsequent processing. The wireless links between them have to re-arranged in order to provide the optimum network. Each device defines a scalar status value determined by factors including remaining battery life and amount of data in the buffer. The devices exchange information about their status values. Each device will only forward payload data to other devices having lower status values than its own.
All dependent claims are allowable for at least the reasons of claim 1 and/or 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665